department of the treasury internal_revenue_service washington d c o f f i c e o f c h i e f c o u n s e l number release date uilc date memorandum for gordon gidlund associate area_counsel lmsb group san diego cc lm ctm sd from donald osteen area_counsel lmsb group los angeles cc lm ctm la2 david l fish acting deputy assistant chief_counsel disclosure and privacy law cc pa dpl subject disclosure issues in dealing with employees of corporate taxpayers this memorandum responds to your request for advice regarding the disclosure of returns and return_information to corporate officers and employees in particular this memorandum discusses the corporate officers and employees to whom a revenue_agent may disclose returns and return_information during the course of an examination of a large_corporation in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issues when the internal_revenue_service irs is engaged in the examination of a large_corporation to what employees and or officers may irs revenue agents make information requests and otherwise disclose return_information dl-115128-01 conclusions as discussed below the irs may disclose tax information to certain high level corporate officers in addition the irs may disclose tax information to corporate employees engaged in practice_before_the_irs if such employees are included on a valid power_of_attorney such as a properly completed form_2848 if corporate employees are not engaged in practice_before_the_irs but are acting as contact points with the irs for purposes of the examination disclosures to such employees may be made only pursuant to a consent valid under sec_6103 and new sec_301_6103_c_-1t depending upon the circumstances such a consent may be a general purpose consent a written consent requesting that a corporate employee provide information or assistance related to a tax matter or a nonwritten oral consent requesting that a corporate employee provide information or assistance related to a tax matter in the absence of a poa or consent disclosures may be made to a corporate officer_or_employee when necessary to obtain information not otherwise reasonably available in accordance with sec_6103 and sec_301_6103_k_6_-1 this disclosure authority however is very limited and is determined on the particular facts and circumstances of each case law and analysis as a general_rule sec_6103 permits the irs to disclose the taxpayer's own returns see sec_6103 and return_information see sec_6103 to the taxpayer in the case of legal entities such as corporations such disclosures must of course be made by means of disclosures to officers and or employees of such entities however such disclosures may not be made as a matter of course to any officer_or_employee merely because a person is a corporate officer_or_employee does not give such person the right to receive a copy of the corporate returns or other corporate tax information thus a corporation’s lower level employees have no right by virtue of their positions to receive copies of the corporation’s tax returns or other return_information set forth below is a discussion of when disclosures of a corporation’s returns or return_information may be provided to high level corporate officers and to other corporate employees i disclosures to high level corporate officers the internal_revenue_code code generally provides that the irs may disclose to the following persons the returns and return_information of a corporation and of any subsidiary of the corporation dl-115128-01 i any person designated by resolution of the corporate board_of directors or other similar governing body and ii any officer_or_employee of the corporation upon written request signed by any principal officer and attested to by the secretary or other officer sec_6103 ii as discussed below one percent shareholders of record may also obtain corporate returns and return_information see sec_6103 in addition under certain circumstances not relevant here corporate returns and return_information may be disclosed to additional persons see eg sec_6103 disclosures in the case of dissolved corporations moreover based on sec_6103 permitting disclosures with the consent of the taxpayer in conjunction with state law there is an additional category of person to whom corporate returns and return_information may be disclosed the relevant subsection of the internal_revenue_manual irm permits disclosures to any corporate officer authorized by the corporation in accordance with applicable state law to legally bind the corporation irm the irm further provides that a corporate officer authorized to legally bind the corporation includes but is not limited to the president or other chief_executive_officer of the corporation irm a with regard to the proof that the irs may require to determine which officers have authority to legally bind the corporation the irm provides that g enerally a written_statement by the officer on corporate letterhead stating to the effect that he or she has authority to legally bind the corporation is sufficient to permit disclosure irm b 1returns may be disclosed to taxpayers pursuant to sec_6103 upon written request return_information may be disclosed to taxpayers pursuant to sec_6103 which permits disclosures of a taxpayer’s return_information to any person to whom disclosures of returns are authorized by sub sec_6103 so long as the irs determines that such disclosure would not serious impair federal tax_administration no written request is required to receive return_information 2the irm provides that if there is a question regarding the identity of the person who may receive returns or return_information the irs employee should mail the continued dl-115128-01 in the case of telephone requests the irm provides that employees must ask sufficient questions to establish the identity and position of the caller thus in the case of a corporate officer who is not the president or other chief_executive_officer the officer must be asked if he or she can legally bind the corporation irm c in summary the authority to receive returns and return_information under the express terms of the code and irm is kept at a fairly high level this is consistent with other authority inside and outside the code concerning dealings with corporations see sec_6062 authority to sign corporate_income_tax returns limited to president vice president treasurer assistant treasurer chief accounting officer or any officer duly authorized so to act revrul_83_41 1983_1_cb_349 person described in sec_6062 can execute consent_to_extend_statute_of_limitations for corporations sec_601_503 in the case of a corporation a power_of_attorney must be executed by an officer of the corporation having authority to legally bind the corporation who must certify that he she has such authority ii disclosures to employees other than high level officials where an examination team interacts with corporate employees who are not the high level officials discussed above there must be other authority for interactions with such employees which involve the disclosure of return_information the type of authority utilized will depend upon the types of activities in which the corporate employees are engaged in particular there are three types of authority that may be used in order to interact with and disclose return_information to corporate employees the disclosure authority to be utilized depends upon the following whether the employee is engaged in practice_before_the_irs whether the employee is acting as a contact point between the irs and the corporation and whether the employee is providing information to the irs in response to a limited discrete irs request a corporate employees engaged in practice before the ir sec_2 continued requested returns or return_information to the corporate address of record irm b dl-115128-01 if a corporate employee is engaged in practice_before_the_irs a power_of_attorney is necessary in order for the irs to disclose returns and return_information see sec_6103 permitting disclosures to attorneys-in-fact the power_of_attorney must be executed by an officer of the corporation having the authority to legally bind the corporation generally such individual will be a high level corporate official it is sometimes difficult to determine whether corporate employees are practicing before the irs requiring a power_of_attorney or are merely receiving and transmitting information which as discussed immediately below only requires a sec_6103 consent see c f_r e sec_601_501 whether activities constitute practice_before_the_irs is a question for the director of practice who regards advocacy of the taxpayer's position as a key indicator of practice if the corporate employees are practicing before the irs powers of attorney need to be secured before disclosures to such employees may be made any questions regarding whether corporate employees are practicing before the irs should be directed to the director of practice b corporate employees acting as a contact point if the corporate employee is acting as a contact point for receiving tax information and correspondence from the irs providing information to the irs and discussing issues that arise during the examination then a disclosure consent under sec_6103 may be obtained from the corporation in order to authorize disclosures of return_information to the employee there are different types of sec_6103 consents that may be used and they are discussed below c corporate employees responding to a request for information in the absence of a poa or consent disclosures may be made to a corporate officer_or_employee when necessary to obtain information not otherwise reasonably available in accordance with sec_6103 and sec_301_6103_k_6_-1 this disclosure authority however is very limited and is determined on the particular facts and circumstances of each case moreover sec_6103 and sec_301_6103_k_6_-1 do not provide irs employees with authority to discuss issues with the corporate employees 3these contacts with corporate employees are not third party contacts for purposes of the proposed_regulations under sec_7602 proposed_regulations on third party contacts fed reg to be codified at sec_301 proposed date however this conclusion does not affect disclosure issues under sec_6103 dl-115128-01 iii disclosures to corporate employees pursuant to sec_6103 consents sec_6103 provides as follows the secretary may subject_to such requirements and conditions as he may prescribe by regulations disclose the return of any taxpayer or return_information with respect to such taxpayer to such person or persons as the taxpayer may designate in a request for or consent to such disclosure or to any other person at the taxpayer’s request to the extent necessary to comply with a request for information or assistance made by the taxpayer to such other person however return_information shall not be disclosed to such person or persons if the secretary determines that such disclose would seriously impair federal tax_administration if it is determined that a consent under sec_6103 is the appropriate vehicle for making disclosures such a consent may take one of several forms under the new temporary_regulation published in date see sec_301_6103_c_-1t such temporary_regulation which replaced a regulation that had been in place since the late 1970's formalizes the service's longstanding positions in certain areas such as the authority to execute a consent in addition pursuant to authority provided to the irs under taxpayer bill of right sec_2 tbor the temporary_regulation permits nonwritten consents under certain circumstances under the temporary_regulation as under the statute itself there are two types of consents general purpose consents sec_301_6103_c_-1t b and consents to disclosures relating to a taxpayer’s request for information or assistance with regard to a tax matter sec_301_6103_c_-1t c because each of these types of consents may apply in the case of disclosures to corporate employees we will discuss briefly the requirements of each and the circumstances under which each applies a general purpose consents under the regulatory requirements for a general purpose consent the consent must be in the form of a separate written document such as one side of an ½ by piece of paper or a separate computer screen pertaining solely to the authorized disclosure sec_301_6103_c_-1t b the document must be signed and dated by the taxpayer in the case of a corporation the consent must be signed by any officer of the entity with authority under applicable state law to legally bind the entity id sec_301_6103_c_-1t e it must contain the identity of the taxpayer the dl-115128-01 identity of the designee the tax_year and the type of tax or items of tax information to be disclosed the form_8821 has been designed to meet the requirements of this part of the regulation a valid general purpose consent may be used to enable irs revenue agents to disclose tax information to a corporate employee who is acting as a contact point with regard to an irs examination the consent must properly identify the type of tax or items of tax information to be disclosed to the corporate employee for example if the examination related to the corporation’s forms for and the relevant portion of the consent could state and forms b consents related to requests to provide information or assistance under sec_301_6103_c_-1t c the irs may sometimes disclose tax information to a third party when the taxpayer requests that such third party provide information or assistance with regard to a tax matter the most common disclosures made by the irs under this provision are in response to congressional inquiries in such cases the taxpayer writes a letter to his or her member of congress complaining about treatment by the irs and the member forwards such letter to the irs in these circumstances the constituent’s letter to his or her member of congress constitutes a valid consent which permits the irs to write back to the member and to explain the situation the requirements under this part of the regulation are somewhat less restrictive than those under the general consent provision as noted below disclosures under sec_301 c - 1t c may also be appropriate where the taxpayer brings a friend or relative to a meeting for moral support or general assistance we believe that where a corporate employee who is not practicing before the irs acts as a contact point for a corporate examination disclosures under this part of the regulation would be appropriate we therefore set forth below the requirements for such types of disclosures disclosures under this part of the regulation may be made pursuant to written or under certain circumstances nonwritten oral requests for information or assistance put another way disclosures under this part of the regulation may be made pursuant to valid written or nonwritten consents written request for information or assistance under sec_301_6103_c_-1t c the writing must be signed and dated by the taxpayer and contain the taxpayer's identity the identity of the designee and sufficient facts underlying the request for information or assistance to enable the 4if there is more than one designee a list may be attached dl-115128-01 irs to determine the nature of the assistance requested and the tax information to be disclosed under this part of the regulation the writing does not have to pertain solely to the authorized disclosure--it may be included in another document thus if an audit plan designates the corporate employees who will work with the irs during the audit and receive tax information and the audit plan is signed and dated by a high level official with authority to execute a consent the audit plan may function as a consent under sec_301_6103_c_-1t c nonwritten oral request for information or assistance under sec_301_6103_c_-1t c a taxpayer may orally designate a third party to receive tax information in connection with the taxpayer’s request for information or assistance in a tax matter the irs must obtain from the taxpayer sufficient facts to determine the nature of the assistance requested and the tax information to be disclosed to the third party moreover before making disclosures the irs must confirm the identity of the taxpayer the identity of the designee and the date nature and extent of the assistance requested this regulation may apply in the case of an examination of a corporate taxpayer for example the president of a corporation could tell a revenue_agent that your contact points for the examination are mr smith and mr jones and i want you to work with them in such situation it is expected that the revenue_agent will immediately record the date and the fact that the corporate president indicated that the irs should work with mr smith and mr jones if there are any ambiguities in the statement or the circumstances the revenue_agent should resolve them for example the revenue_agent might ask should we work with mr smith and mr jones on both income and employment_tax issues or just income_tax issues this regulation might also be utilized where a corporate officer with authority to bind the corporation brings a number of corporate employees to a meeting with irs agents in that situation merely because the ceo brings the employees to the meeting does not mean that can consent may be inferred under the regulation there is no implied consent thus each of the employees attending the meeting must be included on a power_of_attorney must be included on a general purpose consent valid under sec_301 6103-1t b or must be the subject of a valid written or nonwritten consent under sec_301 6103-1t c as noted above in the case of a nonwritten consent the irs agent should record the date and the fact of the nonwritten consent 5if the irs makes no written record of a taxpayer’s oral consent it will be very difficult to defendant a lawsuit under sec_7431 alleging unauthorized disclosures of return_information dl-115128-01 please call if you have any further questions
